Citation Nr: 0838650	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder and depressive disorder, 
effective prior to March 13, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for 
generalized anxiety disorder and depressive disorder, 
effective March 13, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee injury, effective prior to May 19, 
2006 and effective, July 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to an evaluation in excess 
of 30 percent for generalized anxiety disorder and depressive 
disorder, and an evaluation in excess of 10 percent for 
residuals of right knee injury.  In September 2006, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is 
of record.

The Board remanded this case for additional development in 
July 2007.  In June 2008, the RO granted an increased rating 
of 70 percent for generalized and depressive disorder, 
effective March 13, 2008.  The RO also assigned a total 
temporary evaluation for the right knee, effective May 19, 
2006 to July 1, 2006.  A 10 percent evaluation was assigned 
thereafter.  The veteran has not indicated that he is 
satisfied with these ratings.  Thus, the claims are still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also remanded a service connection claim for a left 
knee disability.  The RO granted this claim in June 2008, 
however.  Thus, the service connection claim for a left knee 
disability is no longer before the Board.

The veteran's representative raised the issue of entitlement 
to unemployability in October 2008.  This matter is referred 
to the RO.

FINDINGS OF FACT

1.  Prior to March 13, 2008, the veteran's generalized 
anxiety disorder and depressive disorder is manifested by 
moderate symptoms including anxiety with some depressed mood 
about once a week, crying spells, poor sleep, several panic 
attacks, and a GAF score range of 55 to 68.  

2.  Effective March 13, 2008, the veteran's generalized 
anxiety disorder and depressive disorder is manifested by 
delusions and hallucinations, frequent thoughts of suicide, 
impairment in memory and concentration, intermittent 
inability to maintain minimal hygiene, memory impairment, 
difficulty concentrating, agoraphobia, employability at best 
on a part-time basis, and a GAF score of 32.   

3.  The veteran's right knee disability is manifested by 
osteoarthritis and synovitis, limitation of flexion most 
severely to 80 degrees, a posterior cruciate ligament tear 
with the medial and collateral ligaments otherwise intact, 
and functional limitation due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for generalized anxiety and depressive disorder, effective 
prior to March 13, 2008, are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2007).

2.  The criteria for an evaluation of 100 percent for 
generalized anxiety and depressive disorder, effective March 
13, 2008, are met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, effective prior to May 
19, 2006 and effective, July 1, 2006, are not met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004 and notice after the original 
adjudication by letters dated in May 2006 and July 2007.  
While the second notices were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2008 supplemental 
statement of the case, following the provision of notice.  No 
fundamental unfairness is shown as a result of the untimely 
notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notice letters included the general criteria for 
submitting evidence that the disabilities were worse, the 
general procedure for assigning disability ratings, and the 
impact the disability had on the veteran's employment, the 
letters did not notify the veteran of the rating criteria for 
generalized anxiety and depressive disorder and a right knee 
disability or that the veteran should submit evidence of how 
these disabilities affect his daily life.  Thus, VA's duty to 
notify has not been satisfied with respect to VA's duty to 
notify him of the information and evidence necessary to 
substantiate the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication as VA has obtained 
all relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id., Vazquez-Flores, 22 Vet. App. at 48.  
Specifically, the veteran submitted statements addressing how 
his right knee disability affects his daily life and 
employment including statements made on the examination 
reports of record.  These assertions addressed limitation of 
function in the knee, which is relevant when rating the 
claim.  The veteran also submitted a copy of the rating 
criteria for generalized anxiety disorder and specifically 
argued how his psychiatric disability affects his daily life 
and employment based on the rating criteria.  These actions 
by the veteran indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process regarding both the rating criteria for his 
psychiatric disability and right knee disability and the 
effect of the disabilities on the veteran's daily life and 
employment.  As both actual knowledge of the veteran's 
procedural rights and the evidence necessary to substantiate 
the claims have been demonstrated, and he has had a 
meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant 
evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Generalized anxiety disorder and depressive disorder

The RO granted service connection for a psychiatric 
disability in July 1972, originally characterized as a 
psychophysiologic musculoskeletal disorder manifested by 
headaches, and assigned a 0 percent rating, effective January 
9, 1972.  This rating was confirmed in May 1997.  In 
September 2000, the RO assigned a 30 percent evaluation, 
effective February 10, 1997, and recharacterized the 
disability as generalized anxiety disorder and depressive 
disorder.  The veteran initiated an appeal of the May 1997 
decision but withdrew the appeal in October 2000.

In May 2004, the veteran filed an increased rating claim for 
his generalized anxiety disorder and depressive disorder.  He 
states that his condition has caused difficulty in 
establishing and maintaining effective work and social 
relationships and that he has had to start working only part-
time because of his psychiatric problems.  He also indicates 
that he has panic attacks three to four times a week, 
difficulty in understanding complex commands, impairment of 
short to long term memory, and an increase in disturbances of 
motivation and mood.

In June 2008, the RO granted an increased rating of 70 
percent for the veteran's generalized anxiety disorder and 
depressive disorder, effective March 13, 2008.  The veteran 
has not indicated that he is satisfied with this action.

The veteran's generalized anxiety disorder and depressive 
disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 
9400, which utilizes the general criteria for rating a 
chronic adjustment disorder.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Prior to March 13, 2008

Prior to March 13, 2008, the veteran was assigned a 30 
percent evaluation for his generalized anxiety disorder and 
depressive disorder.

A July 2004 VA examination report shows a history of anxiety 
and depression with no psychiatric hospitalizations or 
suicidal behavior.  The veteran reported anxiety, agitation, 
muscle tension, depression, crying spells, and poor sleep.  
These symptoms appeared to be moderate in nature and he had 
them two to three times a week.  He stated that he was 
working part-time at a job that consisted of submitting 
permits for buildings and apartments and was generally able 
to do the job given to him.  He had previously been married 
for four years and had a son.  His relationship with his son 
was quite good.  He kept in touch with friends and relatives 
and stated that he could get along with people.  On mental 
status examination, he was dressed casually and was 
cooperative.  His mood was neutral and his affect 
appropriate.  His speech was normal and there were no 
appreciable problems.  His thought process and content were 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place, and time.  His insight and 
judgment were fair, as was his impulse control.  He was able 
to work.  He spent most of his free time at home and appeared 
to be somewhat isolative.  He sometimes spoke with his 
relatives.  The summary of findings was that he was a single 
man with a history of anxiety disorder.  He was able to work 
and appeared to have a limited social network.  The Axis I 
diagnosis was generalized anxiety disorder.  The global 
assessment of functioning (GAF) score was 55.  He had 
moderate symptoms.

A March 2005 VA mental health note shows a GAF score of 65.  
He had been having episodes of anxiety with sweating and 
shortness of breath and had been working less due to a 
downturn in business.  A May 2005 VA mental health note shows 
the veteran's mood had been better.  He had symptoms of 
anxiety with some depressed mood about once a week and was in 
the process of moving to an adult community near his sister 
and aunt.  He felt it would be mutually supportive since his 
sister lost her husband.  The GAF score was 68.

In May 2006, a VA mental health record shows the veteran's 
mood had been stable but he had several panic attacks, which 
were unpredictable and unrelated to the situation.  He 
continued to be stressed by his 31-year old son, who was 
irresponsible with money and co-management of his business 
enterprise.  His GAF scare was 65.  A July 2006 VA mental 
health note shows the veteran felt more depressed due to 
physical limitations post right knee arthroscopy and found it 
difficult to work a full day.  He had financial stressors due 
to other business ventures, which had not resulted in any 
success as of yet.  His GAF score was the same.

An October 2006 VA mental health note shows the veteran felt 
more stressed and dysphoric.  Financial worries and mounting 
indebtedness continued to weigh heavily in perpetuating 
symptoms.  His GAF score was 60.

These symptoms prior to March 13, 2008 do not support a 
rating higher than 30 percent under Diagnostic Code 9400.  
The veteran had anxiety with some depressed mood about once a 
week and reported crying spells and poor sleep.  He also had 
several panic attacks.  He had no suicidal behavior or 
homicidal ideation.  The only criteria met for the next 
higher 50 percent rating are disturbances of motivation and 
mood.  This, in and of itself, is not enough to warrant a 
higher rating.  His symptoms were moderate in nature.  He was 
working part-time at a job that consisted of submitting 
permits for buildings and apartments and generally was able 
to do the job given to him.  He was able to work; it was 
noted that he working less due to a downturn in business 
rather than any psychological impairment.  Financial worries 
perpetuated symptoms, however.  He kept in touch with friends 
and relatives and stated that he could get along with people, 
although he appeared to be somewhat isolative.  He did not 
have poor hygiene, his mood was neutral, and his affect 
appropriate.  His speech, thought process, and thought 
content were normal.  He was oriented to person, place, and 
time.  His insight and judgment were fair, as was his impulse 
control.  

His GAF score range of 55 to 68 also does not support a 
rating higher than 30 percent.  According to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth edition 
(DSM IV), a GAF score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61-70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

Effective March 13, 2008

Effective March 13, 2008, the veteran was assigned a 70 
percent evaluation for his generalized anxiety disorder and 
depressive disorder. 

A March 2008 VA examination report shows the veteran had been 
divorced for over 29 years and married for four years.  For 
the past 20 years he had worked as an expeditor for plans for 
building permits, which was his own company.  He indicated 
that although he was supposed to work full time he rarely 
worked full time.  The examiner indicated that the veteran 
ran his job out of his own home and the examiner felt that 
the reason the veteran rarely worked was that he was often a 
victim of his psychological symptoms.  His sporadic work 
history was unable to be documented and was based upon the 
veteran's history.  He had problems with his memory and 
concentration, which was noted based on his inability to 
provide the examiner with a comprehensive work history from 
most recent to most distant employment. 

With regard to subjective complaints, the veteran had 
constant and prevalent panic attacks.  He stated that he got 
panic attacks at least every day and felt like he was having 
a heart attack.  His heart would race; he felt the need to 
escape and like he was losing control and felt he could not 
stay in a confined space.  He had problems with crowds and 
became easily irritated.  He became suicidal and depressed 
and stated that he felt suicidal often and thought about it 
quite often as well.  He became extremely depressed at times 
and there were times he would stay in bed for days.  During 
these periods of extreme depression he would neglect his 
personal hygiene and forget to eat.  He relied on his family 
to help him because he stated that his memory had become 
impaired.  He forgot appointments and stated that he had 
severe insomnia.  He could never fall asleep until 3am and 
woke up frequently.  He was always tired and in a state of 
fatigue.  When he woke up he was unable or unwilling to work 
because he was too tired.  He felt mood swings on a regular 
basis.  Finally, it was noted that when he got very depressed 
he appeared to experience a thought disorder.  He stated that 
he got very bad thoughts and when questioned further by the 
examiner, he stated that this occurred especially at night.  
He saw pictures in his mind and was not sure whether he was 
hearing voices or seeing things.  He saw terrible things like 
the devil and was not really sure what it was, whether it was 
real or in his head.  He was unable to provide specific 
examples to the examiner but the examiner inferred from the 
interview that this was an individual who, in times of severe 
depression or at times during the night, had delusional or 
hallucinatory content, which appeared to be exacerbated when 
he was very depressed.  During these periods of time he had 
difficulty determining what was reality and what was fantasy.  

On mental status examination, he was dressed appropriately 
for the evaluation.  He was cooperative throughout the 
evaluation and motor activity was calm.  His mood was calm 
and somewhat blunted.  His affect was somewhat constricted 
and blunted, as well.  His speech was normal and there were 
no noted perceptual impairments.  He was able to provide an 
accurate description of current psychological symptoms.  His 
thought process appeared to be somewhat compromised in that 
he was able to describe to the examiner the times in which he 
appeared to experience both hallucinations or delusions 
occurring especially when he was extremely depressed or at 
times when he was unable to sleep at night.  He frequently 
thought about suicide; he had never attempted suicide but 
thought about it on a regular basis.  He stated that recently 
he had a panic attack and hoped that it was a heart attack so 
it would put him out of his misery.  He denied any history of 
homicidal ideation.  At the time of the evaluation he was 
oriented to time, place, and person, and was able to complete 
serial 7's without problems.  However, he had to concentrate 
greatly to complete the sequence.  He stated that there were 
times when his memory became impaired and he found it 
difficult to concentrate.  His judgment, abstract reasoning, 
and impulse control appeared appropriate to this evaluation.  
He appeared to have periodic breaks with reality testing.  
Although he was oriented to time, place, and person at the 
time of the evaluation, it was noted that at periods of 
exacerbated symptoms this individual might well experience 
psychotic behavior.

Recent stressful life events include constant and severe 
anxiety symptoms, constant and severe insomnia, and an 
inability to differentiate between panic and a real history 
of heart disease; he had a heart attack several years ago.  
Additionally, he was preoccupied by suicidal thoughts.  He 
had one son, whom he maintained regular contact with.  He had 
one brother and two sisters, both of whom he maintained 
regular contact with.  He stated that he had no current 
recreational leisure activities and stayed home and coped 
with his symptoms all day.  He was always afraid to go out in 
the event that he might have a panic attack.  He associated a 
panic attack with a heart attack and as a consequence stayed 
at home and isolated on a 24-hour basis unless he had a 
doctor's appointment.  It was on this basis that the examiner 
determined that the veteran's work was based out of his house 
and that he only worked when he was able to function in 
between symptoms.

He was capable of cleaning, cooking, and taking care of his 
own personal hygiene except during times of exacerbation of 
symptoms.  During exacerbation of symptoms and when he became 
extremely depressed he would forget to eat and neglect his 
personal hygiene for days at a time.  He relied upon his 
family to remind him of important appointments.  The veteran 
was experiencing three simultaneous Axis I diagnoses.  The 
primary diagnosis would be major depression, severe, 
recurrent with psychotic features.  His GAF score was 32.  
His severe depression exacerbated into periods of time when 
he was unable to differentiate between reality and fantasy, 
and it appeared as though he was having hallucinations and 
delusions on those occasions.  In addition, the veteran 
experienced panic disorder with agoraphobia and had panic 
attacks on a daily basis.  He was unable to go outside 
without assistance and unable to go beyond safe territory.  
He avoided crowds and socialization.  Finally, this was an 
individual who was experiencing insomnia, which was related 
to his major depression.  

He was socially isolated; he did not go out and he was not 
able to work productively.  At times of exacerbation he had a 
difficult time differentiating between reality and fantasy.  
He was unable to differentiate between a panic attack and a 
real heart disease.  He did not engage in recreational 
leisure activities.  Regarding employability, this was an 
individual who was at best employable on a part-time basis.  
His current symptoms precluded him from going outside to work 
and his current symptoms appeared to prevent him from 
functioning on an appropriate level on a full-time basis.  He 
might be potentially employable on a part-time basis out of 
his own home.  

His current functional impairment included irregular work 
habits and underemployment, an inability to go outside for 
fear of anxiety, an inability to socialize, inability to 
engage in recreational activity, inability to differentiate 
between reality and fantasy, and inability to attend to his 
own grooming and hygiene at times of exacerbation of 
symptoms.  The effects of his diagnosis on social and 
occupational functioning includes underemployment, lack of 
friends, non social relationships, severe isolation secondary 
to panic and depression, irregular activities of daily 
living, irregular self-care, and occasional suicidal thoughts 
and suicidal preoccupation.

The medical evidence effective March 13, 2008 shows the 
veteran met some of the criteria for a 100 percent 
evaluation.  Specifically he had delusions and 
hallucinations, frequent thoughts of suicide, impairment in 
memory and concentration, and intermittent inability to 
maintain minimal hygiene.  He stated that there were times 
when his memory became impaired and he found it difficult to 
concentrate.  He otherwise was oriented to time, place, and 
person.  He also was agoraphobic, but did not demonstrate any 
other grossly inappropriate behavior.  He is, at best, 
employable on a part-time basis.  While the veteran's 
symptoms do not meet all of the criteria for a 100 percent 
rating, his level of impairment more closely approximates the 
criteria for a 100 percent rating.

His GAF score of 32 also supports such a rating.  A GAF score 
of 31-40 is defined as some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

Resolving all doubt, the veteran's generalized anxiety 
disorder and depressive disorder meets the criteria for a 100 
percent rating, effective March 13, 2008.

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran is shown to be employable part-time at 
best due to his psychiatric disability but this is considered 
already by the 100 percent schedular rating assigned under 
Diagnostic Code 9400.  The record also does not show any 
frequent periods of hospitalization due to the veteran's 
generalized anxiety disorder and depressive disorder.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.

The level of psychiatric impairment significantly changed as 
reflected in the medical evidence prior to March 13, 2008 and 
effective March 13, 2008; but has been relatively stable 
throughout the remainder of the appeals period.  Therefore, 
the application of staged ratings other than for these two 
periods of time is inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The preponderance of the evidence is against an increased 
rating for generalized anxiety and depressive disorder prior 
to March 13, 2008; there is no doubt to be resolved; and an 
increased rating for that time period is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.  A 100 percent 
evaluation is warranted effective March 13, 2008.

Residuals of a right knee injury

The RO granted service connection for residuals of a right 
knee injury in July 1972 assigning a 0 percent evaluation, 
effective January 9, 1972.  In October 1975, the RO assigned 
a 10 percent evaluation, effective June 5, 1975.  This rating 
was confirmed in May 1997.  The veteran appealed this denial 
but later withdrew the claim in October 2000.   

He filed an increased rating claim for the right knee 
disability in May 2004.  He indicated that his right knee was 
getting worse and causing pain on movement, swelling, 
instability, and interference with sitting, standing, and 
weight-bearing.

The veteran's right knee disability is rated based on 
limitation of flexion in the leg due to arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5010 (arthritis).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5260 
addresses limitation of flexion of the leg.  Flexion limited 
to 60 degrees warrants a noncompensable (0 percent) rating.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  

A July 2004 VA medical record shows the right knee has 
decreased range of motion from pain; but the ranges of motion 
in degrees are not provided.  An August 2004 VA examination 
report shows the veteran complained of pain but that there 
seemed to be some symptom magnification here because he was 
only able to flex to 90 degrees on examination, but when he 
thought he was not being observed flexed more than that.  Due 
to the veteran's complaint of pain, the range of motion was 
90 degrees with flexion but progressing to be true range of 
motion.  The magnetic resonance imaging (MRI) report showed 
osteoarthritis and synovitis in the right knee.

An October 2005 VA orthopedic clinic note shows the right 
knee had painful motion at 80 degrees of flexion.  In January 
2007, a VA radiology report shows mild osteoarthritis in the 
medial tibiofemoral joint space unchanged from the previous 
study.  A March 2007 VA orthopedic clinic note showed flexion 
to 105 degrees, painful at the extreme.  A March 2008 VA 
examination report also shows flexion to 105 degrees with 
mild pain at the end of range of motion.  Following five 
repetitive ranges of motion, the pain and range of motion 
remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.

The medical evidence demonstrates that the veteran is not 
entitled to a compensable rating for limitation of flexion 
under Diagnostic Code 5260, as his flexion is most severely 
limited to 80 degrees.  Under these circumstances, a 10 
percent evaluation, but no higher, is appropriate for the 
limitation of motion due to arthritis that is currently 
assigned under Diagnostic Codes 5010-5260.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 
(2004).

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a 
noncompensable rating.  Extension limited to 10 degrees 
warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  Extension limited 
to 30 degrees warrants a 40 percent rating.  Extension 
limited to 45 degrees warrants a 50 percent rating.  

A July 2004 VA medical record shows decreased range of motion 
in the right knee from pain but does not report on the 
degrees of motion lost.  An August 2004 VA examination report 
shows the veteran did not demonstrate the correct range of 
motion.  He complained of pain but there seemed to be some 
symptom magnification as he stated he was unable to fully 
extend but then at times he would fully extend.  Due to the 
veteran's complaints of pain, the extension was lacking 10 
degrees but progressing to true range of motion.  An October 
2005 VA orthopedic clinic consult note shows the right knee 
was painful at 5 degrees of extension.  In August 2006, a VA 
medical record shows 0 degrees of extension with pain at 
extreme range of motion.  March 2007 and March 2008 VA 
orthopedic clinical records also show 0 degrees of extension.  

The veteran's extension is most severely limited to 5 
degrees.  Although he complained of pain at 10 degrees of 
extension in August 2004, the examiner noted that he was not 
showing his true range of motion as he fully extended his 
right leg during the examination.  Given the examiner's 
assessment of the veteran's not demonstrating his true range 
of extension and the remaining records showing 0 degrees of 
extension (i.e., full extension), the medical evidence does 
not show that a separate compensable rating is warranted for 
limitation of extension of the right leg.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003. 
VAOPGCPREC 23-97 (1997).

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
disability rating is assigned under for severe recurrent 
subluxation or lateral instability.

An August 2004 VA examination report shows no complaints of 
instability.  On physical examination, there was no 
instability with varus, valgus, anterior, or posterior 
stressing.  A separate August 2004 VA medical record notes 
the veteran was ordered a cane and neoprene knee brace.  An 
August 2004 MRI report shows a posterior cruciate ligament 
tear.  The medial and collateral ligaments were otherwise 
intact.  In December 2004, the veteran complained of his 
right lower extremity being weaker than the left.  An October 
2005 VA orthopedic clinical note shows the ligaments in the 
right knee were stable.  It was noted that physical therapy 
and bracing failed.  An August 2006 VA orthopedic clinical 
note shows the veteran denied any locking, catching, or 
instability in his right knee.

A January 2007 VA x-ray examination report shows no evidence 
of acute fracture or dislocation.  In March 2007, a VA 
orthopedic clinic note shows the veteran stated that his 
right knee felt unstable and he was scared to go down steps 
due to this instability.  He also reported a locking/popping 
sensation, which also was painful.  On physical examination, 
there was no right knee instability with varus, valgus, 
anterior, or posterior stressing.  A March 2008 VA 
examination report shows the right knee remained unstable and 
gave away frequently.  The veteran claimed that because of 
the instability in the right knee he fell frequently.  On 
physical examination, the anterior drawer and Lachman tests 
were negative.  The veteran ambulated with bilateral crutches 
with deviation to the right side.

The medical evidence shows the veteran complained of 
instability in his right knee occasionally.  The objective 
evaluations, however, did not show instability in the right 
knee.  Even the August 2004 MRI report showing a posterior 
cruciate ligament tear in the right knee also showed that the 
medial and collateral ligaments were otherwise intact.  The 
most recent examination noted continued complaints of 
instability in the right knee but physical examination showed 
that the anterior drawer and Lachman tests were negative.  
With no objective evidence of instability in the right knee, 
a separate evaluation for such impairment is not warranted.

The remaining knee diagnostic codes allowing for ratings 
higher than 10 percent are inapplicable.  Diagnostic Code 
5256 does not apply, as the medical records show no findings 
of ankylosis in the knees.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure." Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 86.  Diagnostic Code 
5262 for nonunion of the tibia and fibula is not relevant, as 
this kind of impairment is not shown.  Diagnostic Code 5258 
also does not apply, as the evidence does not show dislocated 
semilunar cartilage.  

In evaluating the veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain, swelling, and limitation of 
motion of the knees, which limit his physical activity.  This 
functional impairment, however, is considered by the 10 
percent rating assigned under Diagnostic Codes 5260-5010.  
The most recent evaluation in March 2008 showed that there 
was no evidence of fatigue, weakness, or lack of endurance in 
the right knee.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran complained that his knee disability 
interfered with his ability to work but the record does not 
show any marked interference with employment due to the right 
knee disability.  The record also does not show any frequent 
periods of hospitalization due to the right knee disability.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.

The level of impairment in the right knee has been relatively 
stable throughout the appeals period, and has never been 
worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates the criteria for 10 
percent rating for the right knee disability.  38 C.F.R. § 
4.7.  The preponderance of the evidence is against the claim 
for an increase and there is no doubt to be resolved. Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder and depressive disorder, 
effective prior to March 13, 2008, is denied.

Entitlement to an evaluation of 100 percent, but no higher, 
for generalized anxiety disorder and depressive disorder is 
granted, effective March 13, 2008, subject to the rules and 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee injury, effective prior to May 19, 
2006 and effective, July 1, 2006 is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


